Citation Nr: 0901681	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of JCG as a helpless child of the 
veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1980.  

JCG is the son of the veteran, born December [redacted], 1978; he 
thus he turned age 18 on December [redacted], 1996.  This matter 
comes before the Board of Veterans' Appeals (Board) from a 
September 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that permanent incapacity for self-support was not 
established for JCG.

The veteran provided testimony at a hearing before a Hearing 
Officer at the VARO in July 2007, and again before the 
undersigned Veterans Law Judge on Travel Board at the VARO in 
March 2008; transcripts are of record from both hearings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).

The veteran contends that his son, JCG, became permanently 
incapable of self-support as a result of mental handicap 
before the age of 18, which, if supported by the evidence, 
would render him a child of the veteran, regardless of his 
age, for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for his 
or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his or her condition was such that 
he or she was employed, provided the cause of incapacity 
is the same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors. 
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason 
of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise 
established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not 
be a normal situation, depending on the educational 
progress of the child, the economic situation of the 
family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability 
raises some doubt as to whether they would render the 
average person incapable of self-support, factors other 
than employment are for consideration.  In such cases 
there should be considered whether the daily activities of 
the child in the home and community are equivalent to the 
activities of employment of any nature within the physical 
or mental capacity of the child which would provide 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor 
in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  
38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there has been improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at 18, VA is required to proceed no further.  Id.

In this case, there is no question that the veteran's son, J, 
is now incapable of self-support and is, for the most part, 
institutionalized.  The issue is, however, whether he was 
permanently incapable of self support at age 18, specifically 
as of his birthday on December [redacted], 1996.  

It is noteworthy that an application for Social Security 
Administration (SSA) benefits is of record in which J claimed 
that his disability began September 1, 1989; this claim was 
filed in 1998.  Another document is in the file showing that 
SSI in fact found J to be total ally disabled as of September 
1, 1989, although supportive SSA documentation showing his 
condition between that date and the 1998 hospitalization for 
the diagnosed schizophrenia is not in the file.  

He was apparently first treated as an inpatient for the 
psychotic disorder in 1998 when he was said to be hearing 
voices.  It is unclear whether he had been diagnosed and/or 
treated as other than an inpatient for that disability at an 
earlier date.  Thereafter, notations reflect that he was in 
and out of care, was noncompliant with his medications, and 
was often homeless when not living with his parents.

There are certain fragments of documents in the file relating 
to J's life and activities prior to age 18.  These indeed 
reflect that he had significant and apparently ongoing 
trouble in school and with his behavior.  He was several 
times described as delinquent.  Some documentation is of 
record from the 1990's as to his school problems.  He had 
been suspended on repeated occasions and attended various 
schools, although the details thereof are somewhat unclear 
from the documentation in the file dated in 1994-1995.  At 
that time, the evaluative team, presumably from a school 
setting, referred to his problems having an interactive 
nature, involving his auditory memory, visual memory visual, 
motor self-control and ability to sustain motivation.  
However, the documentation now of record relates primarily to 
his placements rather than diagnoses or psychological 
assessments.

There is one assessment by a pediatric neurological 
physician, Dr. P, dated in April 1990, only a portion of 
which is in the file.  This document has been described by 
J's mother, the veteran's spouse, as the first assessment 
made on referral by Dr. S, who had been his primary caregiver 
at that time.  A handwritten notation is on that document, 
apparently from the veteran's wife, to the effect that she 
would see if she could get more records from Dr. S, but those 
records are not in the file.  However, the document now 
available describes him as having attention deficit disorder 
with impulsivity and hyperactivity, and with organic findings 
affecting visual motor and memory tasks, and problems with 
reading comprehension.  He had been known to be inattentive 
and easily distracted, and could be aggressive.  Although 
this is clearly not all of the assessment report from that 
evaluation, only one page of the document is of record, and 
the further assessments are not in the file.

At both hearings, the veteran was queried as to his son's 
behavior and the probable or possible presence of official or 
unofficial records which might substantiate that behavior at, 
or prior to, age 18.  Although responses are of record, it 
remains somewhat unclear as to adequate specifics of the 
locations of such records from which they could be acquired .  
The veteran or his wife may either be able to get copies of 
these documents or otherwise be able to provide sufficient 
clarification for VA to pursue acquisition of these files, 
which would appear to specifically relate to J's situation 
prior to December [redacted], 1996, when he attained 18 years of age.
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  The veteran and his wife should be 
requested to provide any and all documentation 
of their son JCG's mental and physical health 
prior to age 18, from schools, counselors, 
physicians, and anyone else who documented it 
at that time.  This should include 
comprehensive reports from Dr. S and Dr. P, 
both of whom are referred to in the cited 
documents in the file, and from all school 
systems wherein the son was enrolled.  VA 
should assist as feasible.  Basically, the 
Board is seeking any documentation relating to 
J's situation prior to his hospitalization 
with a diagnosis of schizophrenia in 1998, and 
all reasonable attempts to obtain such 
documentation should be pursued. 

    (b)  Since an affirmative decision was 
rendered by SSI commencing within two years of 
the veterans' son turning age 18, and that 
decision commences benefits from 1989, which 
is some 7 years prior to his 18th birthday, it 
is conceivable that documentation may be 
available through SSA as to his condition 
prior to 1998.  An attempt should be made to 
acquire all documentation in support of the 
SSI decision. 

2.  After acquisition of all available 
documentation, the case should then be 
reviewed, and if the decision remains 
unsatisfactory, a SSOC should be issued on the 
pending issue, and the veteran and his 
representative should be given a reasonable 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
review.  The veteran need do nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

